Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered March 27, 1995, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
After waiving his right to be prosecuted by an indictment, defendant pleaded guilty, by way of an Alford plea, to an information charging him with sodomy in the first degree. Sentenced in accordance with a plea agreement to a prison term of 31/s to 10 years, defendant appeals.
Based upon our review of the record, as well as defendant’s pro se appellate submissions, we agree with the conclusion of defense counsel that this case presents no nonfrivolous issues as defendant knowingly, intelligently and voluntarily entered into the plea. Accordingly, the judgment is affirmed and defense counsel’s application to be relieved as counsel is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, White, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.